Citation Nr: 0513831	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to an effective date earlier than May 
1, 1999, for the award of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from May 1982 to April 
1983.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The Board notes that the VCAA letters sent to the veteran in 
February 2003 and May 2003 did not address the proper issue 
on appeal, whether new and material evidence has been 
received to reopen a claim for entitlement to an effective 
date earlier than May 1, 1999, for the award of a total 
rating based on individual unemployability, and did not 
notify the veteran of the evidence he needed to supply and 
what VA would do in order to assist him with his attempt to 
reopen this claim under Quartuccio, supra.  The RO should 
inform the veteran by letter of the specific types of 
evidence necessary to substantiate his attempt to reopen this 
claim.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
attempt to reopen the previously denied 
claim for an effective date earlier than 
May 1, 1999, for the award of a total 
rating based on individual 
unemployability:

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his attempt to reopen the claim for 
entitlement to an effective date earlier 
than May 1, 1999, for the award of a total 
rating based on individual 
unemployability.

2.  Thereafter the RO should readjudicate 
the issue of whether new and material 
evidence has been received to reopen a 
claim for entitlement to an effective date 
earlier than May 1, 1999, for the award of 
a total rating based on individual 
unemployability.  If the benefit sought is 
not granted the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




